                           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 1 of 12




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Defendants: DALLAS BUYERS CLUB, LLC, a Texas LLC; DALLAS BUYERS
                   10      CLUB, LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS,
                           INC.; VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   11      CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                           LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                   12      NICOLAS CHARTIER; CRAIG FLORES; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; and
                           KILLING LINK DISTRIBUTION.
                   13

                   14                                UNITED STATES DISTRICT COURT
                   15                             NORTHERN DISTRICT OF CALIFORNIA
                   16       HURRICANE ELECTRIC LLC,
                                                                         Case No.: 3:20-CV-3813-CRB
                   17                            Plaintiffs,
                   18              v.                                       STIPULATION OF PLAINTIFF AND
                                                                            DEFENDANTS TO STAY ACTION
                   19       DALLAS BUYERS CLUB, LLC, et al.                 PENDING RULING ON CO-PENDING
                                                                            INSURANCE ACTION BY PLAINTIFF
                   20                            Defendants.                AGAINST ITS INSURER AND PROVIDE
                                                                            FOR LIMITED THIRD-PARTY
                   21                                                       DISCOVERY; [PROPOSED] ORDER
                                                                            GRANTING STAY
                   22

                   23
                                  Whereas, HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D.
                   24

                   25      Greenstein, and DALLAS BUYERS CLUB, LLC, a Texas LLC, DALLAS BUYERS CLUB,

                   26      LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.;

                   27      VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   28      CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                        1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 2 of 12




                       1   LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;

                       2   NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES
                       3
                           and KILLING LINK DISTRIBUTION (“Defendants”), through their counsel Kerry S. Culpepper,
                       4
                           stipulate for an order staying this action, subject to the exceptions set forth below, pending resolution
                       5
                           of Plaintiff’s insurer’s duty to defend in the Co-Pending Insurance Action (defined below). Plaintiff
                       6
                           and the Defendants are referred to collectively as “Parties.” The Parties recognize that there is some
                       7

                       8   third-party data and documents that may not be regularly preserved and have agreed,

                       9   notwithstanding the stay, that certain third-party discovery, as explained below, may proceed during
                   10      the stay. Finally, the Parties have agreed that Defendants’ answers or other responses to the
                   11
                           complaint should be set a minimum of 60-days after the stay is lifted so that the parties can engage
                   12
                           in a settlement conference with Magistrate Judge Hixson after the ruling in the Co-Pending
                   13
                           Insurance Action.
                   14

                   15              Whereas, the Court endorsed the Parties’ First Stipulation to Extend Defendants’ Deadline

                   16      to Answer and/or Respond to Complaint [Doc. #28]. The First Stipulation granted Defendants up

                   17      until October 2, 2020 to respond to the Complaint.

                   18              Whereas, the Court endorsed the Parties’ Second Stipulation to Extend Defendants’

                   19      Deadline to Answer and/or Respond to Complaint [Doc. #41]. The Second Stipulation granted

                   20      Defendants up until November 2, 2020 to respond to the Complaint.

                   21              Whereas, Plaintiff has filed a lawsuit against its insurer National Fire Insurance Company

                   22      of Hartford, Inc. (“NFI”) in this District in the case entitled Hurricane Electric, LLC vs. National

                   23      Fire Insurance Company of Hartford, 3:20-cv-05840-CRB (the “Co-Pending Insurance Action”).

                   24      This Court has ordered that the Co-Pending Insurance Action and the present case be treated as

                   25      related cases [Doc. #36].

                   26              Whereas, the Court referred this present case to Magistrate Judge Hixson for conducting an

                   27      early Settlement Conference per the Parties’ request [Doc. #29]; however, the Parties have

                   28      concluded that an early Settlement Conference would not be fruitful until after the dispute over the
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                              2
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 3 of 12




                       1   insurer’s duty to defend between Plaintiff and NFI in the Co-Pending Insurance Action has been

                       2   resolved or at least substantial progress has been made toward a resolution.

                       3             Whereas, on October 9, 2020, in the Co-Pending Insurance Action Plaintiff filed a Motion

                       4   For Partial Summary Judgment On National Fire’s Duty To Defend Hurricane Electric in the Instant

                       5   Action.

                       6             Whereas the Parties have agreed that all parties in this Action shall reserve all rights and that

                       7   this requested stay, and the slight delay in this Action, shall not be construed in any manner for or

                       8   against any party on any issue, whether substantive or procedural.

                       9             Whereas, the Parties believe that there will be no “possible damage which may result from

                   10      the granting of a stay” or “hardship or inequity which a party may suffer” since the Parties have also

                   11      agreed that Parties will be allowed to conduct limited third party discovery. Lockyer v. Mirant

                   12      Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th
                   13      Cir. 1962)). Moreover, consideration of “the orderly course of justice measured in terms of the
                   14      simplifying or complicating issues” supports granting a stay since a stay will eliminate distraction
                   15      of anticipated motion practice between the parties until after the dispute between Plaintiff and NFI
                   16      in the Co-Pending Insurance Action has been resolved or at least substantial progress has been made,
                   17      thereby simplifying the issues. Id.
                   18                Accordingly, the Parties agree that all deadlines in this matter including the Case
                   19      Management Conference, any direct formal discovery between the Parties and the early settlement
                   20      conference be STAYED. The Parties intend to resume the settlement conference proceedings with

                   21      Magistrate Judge Hixson after said Co-Pending Insurance Action has been resolved.

                   22                Whereas, the Defendants request that the Court issue an Order granting leave to conduct

                   23      limited early third-party discovery prior to the Rule 26(f) Conference as follows:

                   24                (a) Internet Service Providers (“ISP”) only maintain internal logs of subscriber information

                   25      for a brief period of time. See Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012)

                   26      (“[E]xpedited discovery is necessary to prevent the requested data from being lost forever as part of

                   27      routine deletions by the ISPs.”). Accordingly, Defendants request that the Court issue an Order

                   28      granting leave to Defendants to serve Subpoenas per Rule 45 of the Federal Rules of Civil
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                3
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 4 of 12




                       1   Procedure on:

                       2          (1) ISPs that are customers/affiliates of Plaintiff, identified in attached Exhibit “1,” where

                       3   Defendants’ motion pictures were allegedly infringed, but only to request subscriber identification

                       4   information of Internet Protocol (“IP”) addresses; and

                       5          (2) email providers such as Google, Microsoft and Yahoo solely to request identification

                       6   and IP address log records for email addresses that were used to log into the YTS website which

                       7   Defendants claim were allegedly used to download, through Plaintiff’s customers, torrent files of

                       8   Defendants’ motion pictures as identified in Exhibit “1”.

                       9          (b) There has been extensive litigation, depositions and documents of the defendants in other

                   10      copyright enforcement action involving the same copyrights and such deposition transcripts and

                   11      documents may be in the possession of third parties, who are not presently under a retention

                   12      obligation. In order to avoid the loss of such valuable and likely probative information, the Parties

                   13      stipulate and agree, and request leave of Court, so that Plaintiff may issue FRCP 45 subpoenas to

                   14      third-parties for copies of deposition transcripts and other documents from prior cases.

                   15             This stipulation and order is solely an authorization to issue third-party subpoenas as

                   16      described above, and nothing herein shall be deemed an approval as to the substance of any

                   17      subpoena. All Parties and third-parties retain all rights to seek to quash, modify, and/or otherwise

                   18      object to such subpoenas in the appropriate court.

                   19             On August 19, 2020, Plaintiff filed an amended complaint. A question has arisen as to

                   20      whether such amended complaint was timely and appropriately filed on that date. Defendants

                   21      hereby consent to the August 19, 2020 filing of Plaintiff’s Amended Complaint.

                   22      ///

                   23      ///
                   24
                           ///
                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                            4
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 5 of 12




                        1          The Parties stipulate to the Couit granting the above requested Orders.
                        2          The Parties shall file a status report with the Court by January 4, 2021, or if sooner,
                        3   promptly after disposition ofthe obligation of the insurer to defend this action in the Co-Pending
                            Insurance Action.
                       4


                        5   DATED Kailua-Kona, Hawaii, October 17,2020.
                       6
                                                                          Respectfully submitted,
                        7
                                                                          CULPEPPER IP,LLLC
                        8

                       9
                                                                         /s/Kerry S. Culvepper
                                                                         Kerry S. Culpepper
                       10
                                                                         Attorneyfor Certain Defendants

                       11
                            IT IS SO STIPULATED.

                       12

                       13
                                                                         Respectfully,

                                                                         NEIL D. GREENSTEIN
                       14
                                                                         MARTIN R. GREENSTEIN
                                                                         JOHN L. ROBERTS
                       15
                                                                         TECHMARK

                       16
                                   Dated: October 1^ 2020
                                                                           Neil D. Greenstein
                       17
                                                                          Attorneys for Plaintiff
                       18

                       19

                                                                        ORDER
                   20
                                                                       [L.R. 7-12]
                   21
                                   PURSUANT TO STIPULATION,IT IS SO ORDERED.
                   22

                   23

                   24
                                                                                 Charles R. Breyer
                                                                                 United States District Judge
                   25

                   26

                   27

                   28

CULPEPPERIP, LLLC
75-170 Hualalai Road
     Suite B204
    Kailua-kgna,
    Hawaii 96740
   (808)464-4047
Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 6 of 12




                      Exhibit "1"
           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 7 of 12


No                email address                      IP   Hit Date UTC
  1 farhad.sukhia@gmail.com              65.49.126.194    11/13/2019 0:25:59
    farhad.sukhia@gmail.com              65.49.126.194    6/11/2019 18:36:00
    farhad.sukhia@gmail.com              65.49.126.194    6/11/2019 18:36:00
    farhad.sukhia@gmail.com              65.49.126.194    7/14/2019 11:35:00
    farhad.sukhia@gmail.com              65.49.126.194    8/11/2019 13:21:00
    farhad.sukhia@gmail.com              65.49.126.194    11/15/2019 5:09:00
    farhad.sukhia@gmail.com              65.49.126.194    12/3/2019 15:31:00
    farhad.sukhia@gmail.com              65.49.126.194    12/19/2019 6:00:00
    farhad.sukhia@gmail.com              65.49.126.194    12/28/2019 6:09:00
    farhad.sukhia@gmail.com              65.49.126.194    5/18/2019 2:26:00
  2 betchayhipolito@yahoo.com            74.82.60.96      4/4/2019 5:54:52
    betchayhipolito@yahoo.com            74.82.60.96      4/3/2019 6:33:32
    betchayhipolito@yahoo.com            74.82.60.96      6/16/2019 18:16:54
  3 dsvinayr5@gmail.com                  65.49.126.173    2/27/2019 18:17:29
    dsvinayr5@gmail.com                  65.49.126.173    12/3/2019 11:38:47
    dsvinayr5@gmail.com                  65.49.126.173    12/28/2019 13:55:20
    dsvinayr5@gmail.com                  65.49.126.173    12/30/2019 7:07:13
    dsvinayr5@gmail.com                  65.49.126.173    2/10/2020 18:47:36
    dsvinayr5@gmail.com                  65.49.126.173    2/21/2020 1:07:27
  4 nandanlalkumar@gmail.com             74.82.60.87      3/4/2019 19:14:17
    nandanlalkumar@gmail.com             74.82.60.87      12/10/2019 14:31:10
  5 acctgsupervisor.rdlgroup@gmail.com   74.82.60.196     3/29/2019 4:18:37
    acctgsupervisor.rdlgroup@gmail.com   74.82.60.196     7/14/2019 1:28:15
    acctgsupervisor.rdlgroup@gmail.com   74.82.60.196     7/29/2019 6:38:00
    acctgsupervisor.rdlgroup@gmail.com   74.82.60.196     11/19/2019 2:51:28
  6 paulosoriano1975@gmail.com           74.82.60.191     2/10/2020 0:50:18
    paulosoriano1975@gmail.com           74.82.60.191     7/14/2019 0:47:50
    paulosoriano1975@gmail.com           74.82.60.191     12/3/2019 12:24:15
    paulosoriano1975@gmail.com           74.82.60.191     1/11/2020 21:50:11
  7 nishil.mehra@gmail.com               72.52.87.189     7/13/2019 8:43:02
    nishil.mehra@gmail.com               72.52.87.189     11/25/2019 18:02:13
    nishil.mehra@gmail.com               72.52.87.189     12/10/2019 16:19:56
    nishil.mehra@gmail.com               72.52.87.189     1/1/2020 2:10:08
    nishil.mehra@gmail.com               72.52.87.189     5/16/2019 14:00:18
  8 rp8260@gmail.com                     74.82.60.96      2019‐07‐15 12:54:54
    rp8260@gmail.com                     74.82.60.96      4/3/2019 6:33:00
    rp8260@gmail.com                     74.82.60.96      6/16/2019 18:16:00
  9 bitihindaboris@gmail.com             65.49.38.140     7/21/2019 15:59:50
 10 m27santhos@gmail.com                 72.52.87.98      12/5/2019 11:44:00
    m27santhos@gmail.com                 72.52.87.98      7/18/2019 8:13:00
    m27santhos@gmail.com                 72.52.87.98      8/4/2019 23:10:00
    m27santhos@gmail.com                 72.52.87.98      11/23/2019 17:08:00
    m27santhos@gmail.com                 72.52.87.98      2/12/2020 21:22:00
    m27santhos@gmail.com                 72.52.87.98      3/27/2020 0:41:28
 11 a.abolfazl@yahoo.com                 72.52.87.97      11/26/2019 20:54:52
    a.abolfazl@yahoo.com                 72.52.87.97      1/25/2019 4:14:46
            Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 8 of 12


     a.abolfazl@yahoo.com                72.52.87.97     6/20/2019 4:00:21
     a.abolfazl@yahoo.com                72.52.87.97     7/21/2019 20:57:06
     a.abolfazl@yahoo.com                72.52.87.97     8/3/2019 14:13:55
     a.abolfazl@yahoo.com                72.52.87.97     12/2/2019 1:50:43
     a.abolfazl@yahoo.com                72.52.87.97     12/4/2019 9:31:56
     a.abolfazl@yahoo.com                72.52.87.97     2/23/2020 19:40:45
12   madden07_21@yahoo.com               65.49.113.50    11/26/2019 6:40:25
13   pottasaiteja@gmail.com              74.82.60.172    11/25/2019 4:43:23
     pottasaiteja@gmail.com              74.82.60.172    7/9/2019 15:28:15
     pottasaiteja@gmail.com              74.82.60.172    7/13/2019 18:14:15
     pottasaiteja@gmail.com              74.82.60.172    10/14/2019 8:20:15
     pottasaiteja@gmail.com              74.82.60.172    11/22/2019 17:54:09
14   beam_528@yahoo.com                  65.49.126.92    1/18/2019 6:03:54
     beam_528@yahoo.com                  65.49.126.92    5/13/2019 6:57:06
     beam_528@yahoo.com                  65.49.126.92    7/14/2019 2:00:28
     beam_528@yahoo.com                  65.49.126.92    7/20/2019 4:34:31
     beam_528@yahoo.com                  65.49.126.92    10/22/2019 8:48:28
15   owolabi_akanni@yahoo.com            74.82.63.195    2/22/2019 11:10:22
16   jceguilos02@yahoo.com               5.152.182.191   5/29/2019 15:27:26
17   oo675381@gmail.com                  74.82.63.196    5/9/2019 10:52:18
18   nkadimeng.mphojunior373@gmail.com   74.82.60.192    6/5/2019 13:58:43
     nkadimeng.mphojunior373@gmail.com   74.82.60.192    5/10/2019 6:54:10
     nkadimeng.mphojunior373@gmail.com   74.82.60.192    12/7/2019 14:44:02
     nkadimeng.mphojunior373@gmail.com   74.82.60.192    12/19/2019 2:47:48
     nkadimeng.mphojunior373@gmail.com   74.82.60.192    2/8/2020 15:22:37
     nkadimeng.mphojunior373@gmail.com   74.82.60.192    2/13/2020 16:10:13
     nkadimeng.mphojunior373@gmail.com   74.82.60.192    11/21/2019 22:01:29
19   tsixlass@hotmail.com                65.49.38.141    10/5/2019 7:36:54
20   justin.warner0@rediffmail.com       72.52.87.80     1/25/2020 18:51:18
     justin.warner0@rediffmail.com       72.52.87.80     4/13/2019 7:35:19
     justin.warner0@rediffmail.com       72.52.87.80     6/11/2019 18:12:58
     justin.warner0@rediffmail.com       72.52.87.80     11/15/2019 9:34:09
     justin.warner0@rediffmail.com       72.52.87.80     12/4/2019 14:19:04
     justin.warner0@rediffmail.com       72.52.87.80     7/15/2019 7:57:41
21   h1366m@yahoo.com                    64.62.219.31    1/22/2020 21:36:46
22   peymanrashidi@yahoo.com             65.49.126.187   1/22/2020 21:57:07
     peymanrashidi@yahoo.com             65.49.126.187   5/17/2019 7:38:46
     peymanrashidi@yahoo.com             65.49.126.187   8/25/2019 23:00:39
     peymanrashidi@yahoo.com             65.49.126.187   10/20/2019 7:30:45
     peymanrashidi@yahoo.com             65.49.126.187   12/10/2019 14:57:04
23   n.panchiwala@yahoo.in               74.82.60.193    3/19/2020 5:56:05
     n.panchiwala@yahoo.in               74.82.60.193    12/2/2019 10:04:49
     n.panchiwala@yahoo.in               74.82.60.193    12/27/2019 1:21:12
     n.panchiwala@yahoo.in               74.82.60.193    12/30/2019 22:03:09
24   vincentlimin@yahoo.com              72.52.87.191    10/11/2019 18:17:26
     vincentlimin@yahoo.com              72.52.87.191    5/19/2019 13:39:27
     vincentlimin@yahoo.com              72.52.87.191    6/20/2019 11:54:35
          Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 9 of 12


   vincentlimin@yahoo.com          72.52.87.191       7/11/2019 23:52:42
   vincentlimin@yahoo.com          72.52.87.191       11/17/2019 7:12:19
   vincentlimin@yahoo.com          72.52.87.191       12/28/2019 4:34:33
   vincentlimin@yahoo.com          72.52.87.191       2/6/2020 9:59:59
   vincentlimin@yahoo.com          72.52.87.191       3/26/2020 16:57:58
25 jegannathanlaalapet@gmail.com   65.49.126.190      8/25/2019 15:34:56
   jegannathanlaalapet@gmail.com   65.49.126.190      7/14/2019 0:36:13
   jegannathanlaalapet@gmail.com   65.49.126.190      10/21/2019 12:01:14
   jegannathanlaalapet@gmail.com   65.49.126.190      1/16/2020 6:20:37
   jegannathanlaalapet@gmail.com   65.49.126.190      1/29/2020 2:28:41
   jegannathanlaalapet@gmail.com   65.49.126.190      2/4/2020 7:47:46
   jegannathanlaalapet@gmail.com   65.49.126.190      8/29/2019 1:37:06
   jegannathanlaalapet@gmail.com   65.49.126.190      10/9/2019 17:08:49
26 gmurage23@gmail.com             184.104.204.2      10/25/2019 15:51:17
27 neutralizer4wot@gmail.com       77.111.246.214     11/30/2019 1:26:15

                                   Exhibit "1"
           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 10 of 12


No                email address                                          ISP
  1 farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
  2 betchayhipolito@yahoo.com            Hurricane Electric / Sophidea
    betchayhipolito@yahoo.com            Hurricane Electric / Sophidea
    betchayhipolito@yahoo.com            Hurricane Electric / Sophidea
  3 dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
  4 nandanlalkumar@gmail.com             Hurricane Electric / Sophidea
    nandanlalkumar@gmail.com             Hurricane Electric / Sophidea
  5 acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
    acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
    acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
    acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
  6 paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
    paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
    paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
    paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
  7 nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
  8 rp8260@gmail.com                     Hurricane Electric / Sophidea
    rp8260@gmail.com                     Hurricane Electric / Sophidea
    rp8260@gmail.com                     Hurricane Electric / Sophidea
  9 bitihindaboris@gmail.com             Hurricane Electric / Dynaweb Foundation
 10 m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
 11 a.abolfazl@yahoo.com                 Hurricane Electric / Sophidea
    a.abolfazl@yahoo.com                 Hurricane Electric / Sophidea
           Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 11 of 12


     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
12   madden07_21@yahoo.com               Hurricane Electric / N.A.
13   pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
14   beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
15   owolabi_akanni@yahoo.com            Hurricane Electric / SafeChat Inc
16   jceguilos02@yahoo.com               Hurricane Electric / ElasticHosts Ltd
17   oo675381@gmail.com                  Hurricane Electric / SafeChat Inc
18   nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
19   tsixlass@hotmail.com                Hurricane Electric / Dynaweb Foundation
20   justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
21   h1366m@yahoo.com                    Hurricane Electric / Sophidea
22   peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
23   n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
     n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
     n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
     n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
24   vincentlimin@yahoo.com              Hurricane Electric / Sophidea
     vincentlimin@yahoo.com              Hurricane Electric / Sophidea
     vincentlimin@yahoo.com              Hurricane Electric / Sophidea
          Case 3:20-cv-03813-CRB Document 42 Filed 10/18/20 Page 12 of 12


   vincentlimin@yahoo.com          Hurricane Electric / Sophidea
   vincentlimin@yahoo.com          Hurricane Electric / Sophidea
   vincentlimin@yahoo.com          Hurricane Electric / Sophidea
   vincentlimin@yahoo.com          Hurricane Electric / Sophidea
   vincentlimin@yahoo.com          Hurricane Electric / Sophidea
25 jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com   Hurricane Electric / Sophidea
26 gmurage23@gmail.com             Hurricane Electric / Triton Digital Inc (fka Ando Media Group LLC)
27 neutralizer4wot@gmail.com       Opera Mini Proxy
